Title: 1766. Jany. 4. Saturday.
From: Adams, John
To: 


       Edes & Gill’s Gazette brought in. I find that Somebody has published the very scene in Shakespears Henry 8, which I have put into Ld. Clarendons Letter to Pym. This brings to my Mind again Ld. Bacons Doctrine of secret, invisible Connections and communications, and unknown undiscovered Laws of Nature. Hampden writes to Pym on the Failure of Justice in America, on the shutting up of the Courts of Justice, since October. He has given the Public Mr. Otis’s Arguments before the Governor and Council, from Magna Charta, Ld. Coke, the Judges Oaths &c.—and promises to give more.
      